Title: Isaac A. Coles’s Account of a Conversation with Thomas Jefferson, [before 23 February 1816]
From: Coles, Isaac A.
To: Cocke, John Hartwell


          before 23 Feb. 1816
          With Mr Jefferson I conversed at length on the subject of architecture—Palladio he said “was the Bible”—. You should get it & stick close to it—. He had sent all his Books &c. &c. to Washington, or he would have drawn yr House for you—it would have been a pleasure to him—but now he could not undertake to do it before the fall when he expected other Books from Paris—He disapproved of parapet walls—no House could be made perfectly tight with them—there must be a gutter along the wall which in heavy falls of rain &c. would sometimes overflow—a  Balustrade was best as was the case with the Presidents House in Washington & every other House similarly constructed that he had ever seen—the roof should cover the walls & the Balustrade could be raised above it as at Monticello which tho not handsome was safe—The flat roof  He thought very practicable—the sort he most approved of was the one I described to you of sheet Iron with a rise of  half an inch in each foot—viz of 12½ Inches to your House 50f. wide—your cross gutters &c &. would never do, & ought not to be thought of—He lays it down as a rule never to be departed from “That a gutter over a wall can never be safe”—Your South Portico would be very handsome & should be supported on arches as you proposed—the height not to be less than 16f.—The rule was that the height of a room should be equal to its width—20f therefore would not be too much but 16f would do—his was 18f which gave chambers over all the smaller rooms on the north of his House which you might have in yours.—The tuscan order was too plain—it would do for your Barns &c. but was not fit for a dwelling House—the Doric would not cost much more & would be vastly handsomer—his was doric—you could get drawing of the Columns, cornice &c &c. &c. from him—Dinsmore who is now in Petersburg he recommends to you as a good & faithful workman or Oldham who is (I think) in Richmond—either of them would build you a House without any false architecture, so much the rage at present—The Italian rule for windows is a third of the whole space—viz—7 feet of light to every 21. feet of wall—He is a great advocate for light and air—as you predicted he was for giving you Octagons—they were charming—they gave you  a semicircle of air & light—He thought  the window you proposed would be very handsome for a passage or Hall &c. but seemed not to know that they were in use & fashionable for rooms.—In a word the old Gentleman entered as he always does in to every thing, with great Zeal into your building scheme, and I now regret more than ever that you did not see him
          I cannot recollect, much less write the one half of what he said to me; but when I we  meet which will be very soon I will repeat much more of our Conversation—
        